JUDGMENT ORDER
DiCarlo, Senior Judge:
The United States Department of Commerce has submitted its Results of Redetermination in accordance with this Court’s Remand Order of June 23,1998 in the case of Outokumpu Copper Strip, B.V. v. United States, Slip Op. 98-85, Court No. 97-07-01155. In its Redetermination, Commerce corrected two ministerial errors and recalculated the dumping margin for Outokumpu Copper Rolled Products. The revised margin for the period August 1, 1990 through July 31, 1991 is 2.03 percent.
The Court having reviewed the Redetermination Results, and Commerce having complied with the Court’s Remand, and no comments having been received from the parties within the time limit set in the Remand Order, it is hereby
Ordered that the Remand Results are affirmed; and it is further
Ordered that, as all other issues have been decided, this action is dismissed..